DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This office action is in response to the communication filed on 08/15/2022.
Claims 1-20 are pending.

Examiner’s notes
Claims 15-20 are directed to a computer readable storage medium, which is defined in the specification to exclude signals per se (par. [0093]). Therefore, the claims are statutory under 35 USC 101.

Response to Arguments
Applicant’s argument with respect to the 102(a)(1) rejection has been considered but found unpersuasive. The examiner respectfully maintains that Anerousis does teach “a learning component that alters a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource.” 
The specification does not provide any explanation as to how the “estimated risk level associated with the resource” is calculated. Therefore, the limitation is read as any risk value calculated in association with the resource. The previous office action cited that Anerousis discloses based on user’s custom configuration and the configuration templates, selecting a output sequence of configurations for a propriety candidate template that has the least estimated risk impact (col. 7, l. 25-col. 8, l. 29). 
In particular, col. 7 of Anerousis discloses “For the selected base template, a risk impact may be computed. The risk impact identifies the compatibility among components in the template. For example, if the template contains components A, B, C, and for example, if their versions are known to be incompatible, the risk impact of this template may be set as having a high risk impact, so that installing components A, B, C together may be prevented. For example, the configuration template database 220 may store multiple base templates of the same class. A base template that has the least risk impact may be selected.” The cited paragraph explains that a risk impact associated with certain resources (A, B, C) for a certain template is calculated. It also discloses that risk impacts associated with other templates are calculated (for example, a template with resources A, B, and D.) And a template with the least risk is selected, meaning that a resource is selected (D is selected over C) or altered based on its associated risk.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 4, 6-11, 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 3-8, 11 of Patent No. 10972366 B2 (hereafter the ‘366).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claim 1, claim 1 of ‘366 clearly discloses a system, comprising:
a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: a blueprint component that automatically determines one or more blueprint-level aspects for a blueprint associated with a cloud-based computing platform, wherein the one or more blueprint-level aspects are indicative of encoded information for one or more features associated with computing resources for the cloud-based computing platform: a hybrid cloud composition component that dynamically populates a set of resource definitions for the cloud-based computing platform based on the one or more blueprint-level aspects: and a learning component that alters a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource, wherein the estimated risk level is a multidimensional vector and includes a confidence value, and wherein the learning component comprises an inference component that enhances the one or more blueprint-level aspects of the learning component utilizing inference based schemes to learn the one or more features associated with the computing resources (see claim 1, limitations about the blueprint component, the hybrid cloud composition component, the learning component and the inference component).

Claims 4, 6-10 are anticipated by claims 3, 5-8, 11 of ‘366.
Claims 11, 14 recite a method done by a system of claims 1, 4 and are therefore obvious over claims 1, 3 of ‘366.

Claim(s) 15, 16 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 17, 18 of ‘366 in view of Anerousis et al. (US 9,426,030, “Anerousis”).

For claim 15, claim 17 of ‘366 discloses a computer program product facilitating an orchestration engine process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: extract, by the processor, one or more blueprint-level aspects from a blueprint formatted with information for computing resources of a cloud-based computing platform; determine, by the processor, a set of resource definitions for the cloud-based computing platform based on the one or more blueprint-level aspects; and alter, by the processor, a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource, wherein the estimated risk level is a multidimensional vector and includes a confidence value (see extract, determine, alter steps of claim 17 of ‘366).
Claim 17 of ‘366 does not disclose determine a resource definition of the set of resource definitions comprising an ordered sequence in which to create computing resources of a subset based upon the at least one dependency.
Anerousis discloses determine a resource definition of the set of resource definitions comprising an ordered sequence in which to create computing resources of a subset based upon the at least one dependency (col. 7, last par., at least resource dependency and an order of resource execution).
It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to apply Anerousis’ teachings to ‘366 in order to provide resource sequence to minimize conflicts and ensure resource dependency.

Claim 16 is anticipated by claim 18 of ‘366.

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-9, 12, 18-20 of Patent No. 11025511 B2 (hereafter the ‘511).  Although the conflicting claims are not identical, they are not patentably distinct from each other because:

For claim 1, claim 1 of ‘511 clearly discloses a system, comprising:
a memory that stores computer executable components; a processor that executes computer executable components stored in the memory, wherein the computer executable components comprise: a blueprint component that automatically determines one or more blueprint-level aspects for a blueprint associated with a cloud-based computing platform, wherein the one or more blueprint-level aspects are indicative of encoded information for one or more features associated with computing resources for the cloud-based computing platform: a hybrid cloud composition component that dynamically populates a set of resource definitions for the cloud-based computing platform based on the one or more blueprint-level aspects: and a learning component that alters a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource, wherein the estimated risk level is a multidimensional vector and includes a confidence value, and wherein the learning component comprises an inference component that enhances the one or more blueprint-level aspects of the learning component utilizing inference based schemes to learn the one or more features associated with the computing resources (see claim 1, limitations about the blueprint component, the hybrid cloud composition component, the learning component and the inference component).

Claims 2-10 are anticipated by claims 2-9, 12 of ‘511.
Claims 11-14 recite a method done by a system of claims 1-4 and are therefore obvious over claims 1-4 of ‘511.

For claim 15, claim 18 of ‘511 discloses a computer program product facilitating an orchestration engine process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to: extract, by the processor, one or more blueprint-level aspects from a blueprint formatted with information for computing resources of a cloud-based computing platform; determine, by the processor, a set of resource definitions for the cloud-based computing platform based on the one or more blueprint-level aspects, comprising determine a resource definition of the set of resource definitions comprising an ordered sequence in which to create computing resources of a subset based upon the at least one dependency; and alter, by the processor, a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource, wherein the estimated risk level is a multidimensional vector and includes a confidence value (see extract, determine, alter steps of claim 18 of ‘511).

Claims 16-20 are obvious over claims 19-20, 4, 5, 5 of ‘511. Combining different limitations in ‘511 would have been obvious to one skilled in the art at the time of the invention in order to produce alternative designs for the same predictable result.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Anerousis et al. (US 9,426,030, “Anerousis”).

For claim 1, Anerousis discloses a system, comprising:
a memory that stores computer executable components; a processor that executes computer executable components stored in the memory (fig. 5, processor, memory and instructions as configuration engine), wherein the computer executable components comprise:
a blueprint component that automatically determines one or more blueprint-level aspects for a blueprint associated with a cloud-based computing platform, wherein the one or more blueprint-level aspects are indicative of encoded information for one or more features associated with computing resources for the cloud-based computing platform (col. 5, l. 44-55, claim 1, configurations templates are determined for software, hardware resources configuration for computing environments);
a hybrid cloud composition component that dynamically populates a set of resource definitions for the cloud-based computing platform based on the one or more blueprint-level aspects (col. 5, l. 55-67, claim 1, base templates or blueprints for cloud computing platforms such as virtual machines, web server, database server… are created based on the configuration templates); and
a learning component that alters a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource (col. 7, l. 25-col. 8, l. 29, based on user’s custom configuration and the configuration templates, selecting a output sequence of configurations for a propriety candidate template that has the least estimated risk impact; In particular, col. 7 of Anerousis discloses “For the selected base template, a risk impact may be computed. The risk impact identifies the compatibility among components in the template. For example, if the template contains components A, B, C, and for example, if their versions are known to be incompatible, the risk impact of this template may be set as having a high risk impact, so that installing components A, B, C together may be prevented. For example, the configuration template database 220 may store multiple base templates of the same class. A base template that has the least risk impact may be selected.” The cited paragraph explains that a risk impact associated with certain resources (A, B, C) for a certain template is calculated. It also discloses that risk impacts associated with other templates are calculated (for example, A, B, and D.) And a template with the least risk is selected, meaning that a resource is selected or altered based on its associated risk.) wherein the estimated risk level is a multidimensional vector (col. 8, l. 55-67) and includes a confidence value (col. 7, l. 1-2), and wherein the learning component comprises an inference component that enhances the one or more blueprint-level aspects of the learning component utilizing inference based schemes to learn the one or more features associated with the computing resources (col. 6, l. 44-col.7, l. 24, the inference component is broad and is read as any learning steps or algorithm to train the configuration templates over time).

For claim 15, Anerousis discloses a computer program product facilitating an orchestration engine process, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a processor to cause the processor to:
extract, by the processor, one or more blueprint-level aspects from a blueprint formatted with information for computing resources of a cloud-based computing platform (col. 5, l. 44-55, claim 1, configurations templates are determined for software, hardware resources configuration for computing environments);
determine, by the processor, a set of resource definitions for the cloud-based computing platform based on the one or more blueprint-level aspects (col. 5, l. 55-67, claim 1, base templates or blueprints for cloud computing platforms such as virtual machines, web server, database server… are created based on the configuration templates), comprising determine a resource definition of the set of resource definitions comprising an ordered sequence in which to create computing resources of a subset based upon the at least one dependency (col. 7, last par., such as Django Python library and Python-based applications with sequence values indicating sequence and dependency of resources); and
alter, by the processor, a resource of the computing resources from the resource to a second resource distinct from the resource and wherein an altering the resource is based on an estimated risk level associated with the resource (col. 7, l. 25-col. 8, l. 29, based on user’s custom configuration and on the configuration templates, selecting a output sequence of configurations for a propriety candidate template that has the least estimated risk impact; In particular, col. 7 of Anerousis discloses “For the selected base template, a risk impact may be computed. The risk impact identifies the compatibility among components in the template. For example, if the template contains components A, B, C, and for example, if their versions are known to be incompatible, the risk impact of this template may be set as having a high risk impact, so that installing components A, B, C together may be prevented. For example, the configuration template database 220 may store multiple base templates of the same class. A base template that has the least risk impact may be selected.” The cited paragraph explains that a risk impact associated with certain resources (A, B, C) for a certain template is calculated. It also discloses that risk impacts associated with other templates are calculated (for example, A, B, and D.) And a template with the least risk is selected, meaning that a resource is selected or altered based on its associated risk), wherein the estimated risk level is a multidimensional vector (col. 8, l. 55-67) and includes a confidence value (col. 7, l. 1-2).

For claim 2, Anerousis discloses the blueprint component extracts the one or more blueprint-level aspects from the blueprint, and wherein the blueprint is indicative of a machine-readable representation of the one or more computing resources (col. 1, l. 39-50, machine mining configuration templates for hardware and software resources configurations), and wherein the one or more resources comprise a property value implicitly set via a reference to an input parameter to the blueprint (col. 6, l. 44-col. 7, l. 24, labels are implicit inputs to template classifications), and wherein the inference-based schemes employ machine-learning based techniques (col. 6, l. 44-col. 7, l. 24, machine learning to train configuration templates).

For claim 3, Anerousis discloses the computer executable components further comprise: a computing resource component that modifies a previous version of the computing resources to generate the computing resources for the cloud-based computing platform (col. 6, l. 44-col. 7, l. 24, machine learning to train configuration templates over iterations t’s), wherein the one or more resources comprises a property value explicitly set to a defined value and wherein the one or more resources are uniquely named within the blueprint (col. 7, last par., such as Django Python library and Python-based applications with sequence values indicating sequence and dependency of resources).

For claim 4, Anerousis discloses the computing resource component generates the computing resources for a hybrid cloud-based computing platform, a public cloud- based computing platform, or a private cloud-based computing platform (col. 4, l. 37-55).

For claim 5, Anerousis discloses the blueprint component determines the one or more blueprint-level aspects for a resource definition portion within the blueprint based on historical data associated with a second cloud-based computing platform that is different from the cloud-based computing platform, wherein the historical data comprises previously determined performance data associated with the second cloud-based computing platform (col. 5, l. 44-55, claim 1, configurations templates of other systems in the past are mined/determined for software, hardware resources configuration for computing environments).

For claim 6, Anerousis discloses the blueprint component determines encoded data within the one or more blueprint-level aspects from a group consisting of service level agreement data, software data, deployment environment data, cost data, security data, response time data, dependency data, deadline data, description data, benchmark data, and maintainer data (col. 7, last par., at least resource dependency).

For claim 7, Anerousis discloses the blueprint component determines the one or more blueprint-level aspects based on historical data associated with the cloud-based computing platform or another cloud-based computing platform (col. 5 last 2 para., config templates are based on mined configuration templates which are of other systems).

For claim 8, Anerousis discloses the blueprint component determines the one or more blueprint-level aspects based on previously determined performance data associated with the cloud-based computing platform or another cloud-based computing platform (col. 5 last 2 para., config templates are based on mined configuration templates which are of other systems).

For claim 9, Anerousis discloses the blueprint component modifies the blueprint to generate a modified blueprint that includes the set of resource definitions (col. 6, l. 44-col. 7, l. 24, updating the templates over time t, col. 8, l. 49-67, determining new configurations template with minimum cost).

For claim 10, Anerousis discloses the hybrid cloud composition component determines the set of resource definitions to facilitate improved performance for the cloud-based computing platform (col. 6, l. 44-col. 7, l. 24, updating the templates over time t to improve loss reduction with maximal confidence, col. 8, l. 49-67, determining new configurations template with minimum cost).

For claim 16, Anerousis discloses the program instructions are further executable by the processor to cause the processor to: modify, by the processor, one or more portions of the blueprint based on the set of resource definitions (col. 6, l. 44-col. 7, l. 24, updating the templates over time t to improve loss reduction with maximal confidence, col. 8, l. 49-67, determining new configurations template with minimum cost).. 

For claim 17, Anerousis discloses the program instructions are further executable by the processor to cause the processor to: monitor, by the processor, the cloud-based computing platform based on the modified blueprint to learn one or more features associated with the cloud-based computing platform (col. 6, l. 44-col. 7, l. 24, updating the templates over time t to improve loss reduction with maximal confidence, col. 8, l. 49-67, determining new configurations template with minimum cost)..

For claim 18, Anerousis discloses the program instructions are further executable by the processor to cause the processor to: generate the computing resources for a hybrid cloud-based computing platform, a public cloud-based computing platform, or a private cloud-based computing platform (col. 4, l. 37-55).

For claim 19, Anerousis discloses determination of the one or more blueprint-level aspects for a resource definition portion within the blueprint based on historical data associated with a second cloud-based computing platform that is different from the cloud-based computing platform (col. 5 last 2 para., config templates are based on mined configuration templates which are of other systems).

For claim 20, Anerousis discloses the historical data comprises previously determined performance data associated with the second cloud- based computing platform (col. 5 last 2 para., config templates are based on mined configuration templates which are of other systems).

Claims 11-14 are rejected for the same rationale in claims 1-4, for reciting he method steps done by the system of claims 1-4.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEU T HOANG whose telephone number is (571)270-1253. The examiner can normally be reached Mon-Fri 9 AM -5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HIEU T HOANG/Primary Examiner, Art Unit 2452